
	

113 S248 IS: To amend the Federal Food, Drug, and Cosmetic Act to require labeling of genetically engineered fish.
U.S. Senate
2013-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 248
		IN THE SENATE OF THE UNITED STATES
		
			February 7, 2013
			Mr. Begich (for himself
			 and Ms. Murkowski) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Federal Food, Drug, and Cosmetic Act to
		  require labeling of genetically engineered fish.
	
	
		1.Amendment to the Federal
			 Food, Drug, and Cosmetic Act regarding genetically engineered
			 salmonSection 403 of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 343) is amended by adding at
			 the end the following:
			
				(z)If it contains genetically engineered fish
				unless the food bears a label stating that
				fact.
				.
		
